Citation Nr: 0926618	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  07-10 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include major depressive 
disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include major depressive disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1971 to August 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2005 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).

The Veteran requested a video-conference hearing in 
connection with the claim currently on appeal.  The hearing 
was scheduled and subsequently held in April 2008.  The 
Veteran testified before the undersigned Veterans Law Judge 
(VLJ) and the hearing transcript is of record.

The Veteran's new and material evidence claim was previously 
before the Board in September 2008.  The Board remanded the 
Veteran's claim at that time for additional evidentiary 
development.  This development was completed and the 
Veteran's new and material evidence claim has been returned 
to the Board. 

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include major depressive 
disorder, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for depressive disorder 
in a rating decision dated January 2003.  The Veteran did not 
appeal the RO's decision and, therefore, this decision is 
final.

2.  The evidence received subsequent to the January 2003 RO 
decision includes service treatment records, VA treatment 
records, and hearing testimony; this evidence raises a 
reasonable possibility of substantiating the claim of service 
connection for an acquired psychiatric disorder, to include 
major depressive disorder. 


CONCLUSIONS OF LAW

1.  The RO's January 2003 decision is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 20.1103 
(2008).

2.  New and material evidence has been presented since the 
January 2003 RO decision denying service connection for an 
acquired psychiatric disorder, to include major depressive 
disorder; thus, the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Board notes that the Veteran has unsuccessfully sought 
service connection for various psychiatric disabilities since 
discharge from service.  In light of the numerous psychiatric 
diagnoses of record and the recent United States Court of 
Appeals for Veterans Claims (Court) decision, Clemons v. 
Shinseki, 23 Vet. App. 1, 5-6 (2009), the Board has rephrased 
the issue on appeal as whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
major depressive disorder.

Most recently, the RO denied the Veteran's claim of 
entitlement to service connection for depressive disorder in 
a rating decision dated January 2003 on the grounds that 
there was no evidence of record that the Veteran's depressive 
disorder was incurred in or caused by service.  The Veteran 
was notified of this decision and did not appeal.  Thus, this 
decision is final.
  
The Veteran filed the current claim to reopen in June 2004.  
The RO denied the Veteran's claim of entitlement to service 
connection for major depression in the February 2005 rating 
decision on appeal.  The RO concluded that while the Veteran 
submitted "new" evidence, the evidence was not "material" 
in that it did not raise a reasonable possibility of 
substantiating the claim of service connection.  
Specifically, the RO noted that there was no evidence of 
record that the Veteran's depressive disorder was incurred in 
or aggravated by service.  The Veteran was notified of this 
decision and timely perfected this appeal.    
  
With a claim to reopen filed on or after August 29, 2001, 
such as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers and 
"material" evidence as evidence, that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156 (2008).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial and must raise a reasonable 
probability of substantiating the claim.  Id.

The Board acknowledges that a change in diagnosis or the 
specificity of the claim must be carefully considered in 
determining the etiology of a potentially service- connected 
condition as well as whether the new diagnosis is a 
progression of the prior diagnosis, a correction of an error 
in diagnosis, or the development of a new and separate 
condition.  38 C.F.R. §§ 4.13, 4.125 (2008); Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008).  In this case, the Veteran's 
current claim of service connection for an acquired 
psychiatric disorder, to include major depressive disorder, 
is based on the same factual basis and diagnoses that were of 
record when the previous claim was last decided on the 
merits.  Thus, new and material evidence is necessary to 
reopen the claim.  

The evidence received subsequent to the January 2003 RO 
decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Regardless 
of the RO's actions, the Board must still determine de novo 
whether new and material evidence has been received.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board finds 
that new and material evidence has been received.  The 
evidence of record at the time of the January 2003 RO 
decision consisted of the Veteran's service treatment records 
(STRs) and post-service medical records.  The evidence now of 
record includes additional STRs, VA treatment records, and 
hearing testimony.

As noted above, the Veteran's petition to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder was previously denied on the grounds that there was 
no evidence of record showing that such a disability was 
incurred in, caused, or aggravated by service.  This 
determination is final as the Veteran did not appeal to the 
Board.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 20.200, 20.300, 20.1103 (2008).  Thus, the evidence 
submitted after the final January 2003 RO decision must 
relate to this fact.  The Board concludes that new and 
material evidence has been submitted in this case.

Associated with the claims file is a VA mental health clinic 
psycho-social assessment dated March 2008.  According to the 
Veteran, his psychiatric disabilities stemmed from the fact 
that he had to "repeat" advanced individualized training 
(AIT).  Upon mental status examination, the Veteran was 
neatly dressed and groomed.  He was noted to be "a little 
nervous," and his affect was less than moderate, but 
appropriate.  The Veteran denied having any suicidal or 
homicidal thoughts, or any auditory or visual hallucinations.  
The impression was chronic depression and passive suicidal 
thoughts dating back to a reported suicide attempt at Fort 
Leonard Wood.  The examiner also noted at that time the 
Veteran had significant family and financial issues that 
contributed to his "stress."

Presuming the credibility of the evidence for the sole 
purpose of determining whether the acquired psychiatric 
disorder claim should be reopened, the Board concludes that 
the evidence described above constitutes new and material 
evidence sufficient to reopen the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include major depressive disorder, because the 
examiner relates current depression back to an incident of 
service reported by the Veteran.  Thus, the claim is 
reopened.


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include major depressive disorder, has been presented; to 
this extent, the appeal is granted.


REMAND

II.  Service Connection

As noted above, the Board reopened the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include major depressive disorder, on the basis 
that the evidence of record, including a March 2008 VA mental 
health clinic psycho-social assessment, suggested that the 
Veteran's chronic depression was at least in part due to his 
period of active service.  The examiner also noted at that 
time the Veteran had significant family and financial issues 
that contributed to his "stress" as well.

Service personnel records (SPRs) revealed that the Veteran 
was originally in AIT at Fort Bliss, Texas, but was summary 
court-martialed for assaulting another recruit.  He was 
subsequently sent to Fort Leonard Wood, Missouri for re-
training, but reported late and was sent to the mental health 
clinic.  The Veteran was medically separated from service in 
June 1972 after being diagnosed as having an "immature 
personality, severe; psychophysiologic reaction, GI system; 
and borderline mental retardation."  The Veteran also 
testified before the undersigned VLJ in April 2008 that he 
was hospitalized at Fort Leonard Wood while in service after 
he attempted to overdose on Valium.

The Board also notes that a March 2009 VA mental health 
clinic treatment note attributed the Veteran's psychiatric 
disorders at least in part to "family issues."  See also 
July 2007 and May 2008 VA mental health clinic treatment 
notes.

Accordingly, the Board finds that a VA examination is 
necessary to ascertain the nature and etiology of any and all 
psychiatric disabilities, to include major depressive 
disorder, and the relationship, if any, to service.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (noting that 
VA's duty to assist includes providing a thorough and 
contemporaneous medical examination).   

Additionally, the Veteran receives medical care through VA.  
VA is required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Thus, the RO should request all VA medical 
records pertaining to the Veteran that are dated from March 
6, 2009 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records 
pertaining to the Veteran that are dated 
from March 6, 2009 to the present.  The RO 
should also attempt to obtain any other 
evidence identified as relevant by the 
Veteran during the course of the remand, 
provided that the Veteran completes the 
required authorization forms.

2.  After the above development is 
completed, the RO should also make 
arrangements for a VA psychiatric 
examination to ascertain the nature of any 
and all psychiatric disabilities and 
proper diagnoses thereof, as set forth in 
the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  
The claims folder and a copy of this 
remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

In particular, the examiner is asked to 
express an opinion as to whether the 
Veteran's currently diagnosed psychiatric 
disorder(s), to include any disorders 
diagnosed at the time of the examination, 
as well as major depressive disorder, 
dysthymic disorder, and generalized 
anxiety disorder, among others, are at 
least as likely as not (i.e., 50 percent 
or greater possibility) related to the 
Veteran's military service.  The 
examiner's attention is directed to (1) 
the March 2008 VA mental health clinic 
psycho-social assessment which linked the 
Veteran's chronic depression to a reported 
in-service suicide attempt at Fort Leonard 
Wood; and (2) the July 2007, May 2008, and 
March 2009 VA mental health clinic notes 
which linked the Veteran's psychiatric 
disorders at least in part to "family 
problems" and/or financial issues.  The 
examiner is also advised that there is no 
evidence of record documenting an in-
service suicide attempt as described by 
the Veteran.  The examiner must provide a 
complete rationale for any stated opinion.   

3.  Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


